UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-05707 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 36-6097429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois 60181 (Address of principal executive offices) (630) 954-0400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the registrant’s common stock as of May 12, 2011 was 20,449,675. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED BALANCE SHEETS March 31 September 30 (In Thousands) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances(March - 2011- $ 125; September - 2010 - $86) Other Total current assets Property and equipment, net Goodwill Intangible assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Short-Term Debt — Other Total current liabilities Long-term obligations Shareholders’ equity: Preferred stock; authorized - 100 shares; issued and outstanding - none — — Common stock, no-par value; authorized -50,000 shares; issued and outstanding –20,449 shares in 2011 and 14,856 shares in 2010 Accumulated deficit ) (5,695 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to consolidated financial statements. 2 GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) Three Months Six Months Ended March 31 Ended March 31 (In Thousands, Except Per Share Amounts) Net revenues: Contract services $ Placement services Management Services — — Net revenues Cost of contract services Selling, general and administrative expenses Amortization of intangible assets — — Loss from operations (79 ) (691 ) (52 ) (1,262 ) Other expense, net (25 ) (9 ) (38 ) (27 ) Net loss $ ) (700 ) (90 ) (1,289 ) Average number of shares – basic and diluted Net loss per share - basic and diluted $ ) (.05 ) (.01 ) (.10 ) See notes to consolidated financial statements. 3 GENERAL EMPLOYMENT ENTERPRISES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Six Months Ended March 31 (In Thousands) Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities - Depreciation and amortization Stock compensation expense 4 6 Expenses paid by principal stockholder — 46 Non-cash interest expense 18 19 Changes in assets and liabilities - Accounts receivable (2,597 ) Accounts payable 28 (137 ) Accrued compensation (126 ) Other current items, net (80 ) Long-term obligations (90 ) (90 ) Net cash used in operating activities (1,616 ) (1,377 ) Investing activities: Acquisition of property and equipment (1 ) — Financing activities: Proceeds from short-term debt — Exercises of stock options 5 Net cash provided by financing activities — Decrease in cash and cash equivalents (346 ) (1,377 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Interest Paid $
